 1   Thomas W. Stoever, Jr., # 150056
     Colin O’Brien, pro hac vice
 2   Rachel Ryan, pro hac vice
     ARNOLD & PORTER KAYE SCHOLER LLP
 3   370 Seventeenth Street
     Suite 4400
 4   Denver, CO 80202
     Phone: (303) 863-1000
 5   Thomas.Stoever@arnoldporter.com
     Colin.OBrien@arnoldporter.com
 6   Rachel.Ryan@arnoldporter.com
     Attorneys for Plaintiff DVA Renal Healthcare, Inc.
 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DVA Renal Healthcare, Inc.,                       No. 1:19-cv-00532-LJO-SKO
12                       Plaintiff and Counter-         ORDER GRANTING JOINT
                         defendant,                     STIPULATION TO CONTINUE JULY
13                                                      30, 2019 SCHEDULING
             v.                                         CONFERENCE
14
      Central Valley Specialty Hospital, Inc.,          (Doc. 21)
15
                         Defendant and
16                       Counterclaimant.
17

18          On July 23, 2019, Plaintiff DVA Renal Healthcare, Inc. (“DVA”) and Defendant

19   Central Valley Specialty Hospital, Inc. (“Central Valley”) filed a Joint Stipulation to Continue

20   July 30, 2019 Scheduling Conference. (Doc. 21) Having considered the parties’ Joint

21   Stipulation to Continue July 30, 2019 Scheduling Conference, and the Court being otherwise

22   advised of the status of this action and having found good cause, IT IS HEREBY ORDERED

23   that the Scheduling Conference currently set for July 30, 2019 is CONTINUED to October

24   17, 2019, at 10:30 a.m. in Courtroom 7 (SKO) before Magistrate Judge Sheila K. Oberto.

25   ///

26   ///

27   ///

28          It is further ORDERED that the Parties submit a Joint Scheduling Report to this Court

     ORDER ON JOINT STIPULATION TO CONTINUE            1
     JULY 30, 2019 SCHEDULING CONFERENCE
 1   on or before October 10, 2019.

 2
     IT IS SO ORDERED.
 3

 4   Dated:    July 23, 2019                        /s/   Sheila K. Oberto     .
                                              UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     PROPOSED ORDER ON JOINT STIPULATION TO   2
     CONTINUE JULY 30, 2019 SCHEDULING
     CONFERENCE
